DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 8, 11-12, 14 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Document D1 (QUALCOMM INCORPORATED: "Enhancements to Scheduling and HARO operation for NR-U", 3GPP DRAFT; R1-1912940, 3RD GENERATION PARTNERSHIP PROJECT (3GPP); vol. RAN WG1, no. Reno, Nevada, USA; 20191118 - 20191122 9 November 2019 (2019-11-09) URL:https://ftp.3gpp.org/tsg_ran/WG1_RL1/TSGR1_99/Docs/R1-1912940.zip R1-1912940 7.2.2.2.3 Enhancements to Scheduling and HARO Operation for NR-U.docx).
Regarding claims 1 and 14, Document D1 teaches a method in a first node for wireless communications, comprising: a first receiver, which receives a first signaling (fig. 1, 2 and 5 - elements DCI); receives a first signal (fig. 1, 2 and 5 - elements PDSCH); receives a second signaling (fig. 1, 2 and 5 - elements DCI); and receives a second signal (fig. 1, 2 and 5 - elements PDSCH); and a first transmitter, which transmits a first bit block set (fig. 1, 2 and 5 - elements HARQ-ACK) in a target time-frequency resource group (implicit, because there is always a time frequency resource used); wherein the first signaling indicates scheduling information of the first signal (any of DCls schedules adjacent PDSCH), while the second signaling indicates scheduling information of the second signal (any of DCls schedules adjacent PDSCH); the first bit block set (HARO-ACK transmission) comprises a first bit block (Proposal 6 discloses HARQ-Ack feedback for PDSCH groups) and a third bit block (Proposal 6 discloses HARQ-Ack feedback for PDSCH groups), the first bit block comprises information (bit(s)) indicating whether the first signal is correctly received (fig. 1, 2 or 5 - HARQ-ACK for PDSCH), a second bit block comprises information (bit(s)) indicating whether the second signal is correctly received (fig. 1, 2 or 5 - HARO-ACK for PDSCH), and the second bit block is used to generate the third bit block (can be assumed that the second is the same as the third block, since it is not mentioned differently); a sum of size of the first bit block and a first value is used together with the first signaling to determine the target time-frequency resource group (fig. 2 and page 2, last paragraph; the size of first bit block implicitly depends on HARQ-Ack); the first value is a first parameter, or, the first value is size of the second bit block (the size of the entire HARO-Ack indeed depends on the particular sizes of both HARQ-Acks); the first signaling is used to indicate a first identifier (DCI denotes also K1 and PRI parameters, see fig. 1, 2 and 5), while the second signaling is used to indicate a second identifier (DCI denotes also K1 and PRI parameters, see fig. 1, 2 and 5); whether the first identifier is the same as the second identifier is used to determine the first value (the first value is already determined as the size of the second bit block).
Regarding claim 8, Document D1 teaches a second node for wireless communications, comprising: a second transmitter, which transmits a first signaling (fig. 1, 2 and 5 - elements DCI); transmits a first signal (fig. 1, 2 and 5 - elements PDSCH); transmits a second signaling (fig. 1, 2 and 5 - elements DCI); and transmits a second signal (fig. 1, 2 and 5 - elements PDSCH); a second receiver, which receives a first bit block set (fig. 1, 2 and 5 - elements HARQ-ACK) in a target time-frequency resource group (implicit, because there is always a time frequency resource used); wherein the first signaling indicates scheduling information of the first signal (any of DCls schedules adjacent PDSCH), while the second signaling indicates scheduling information of the second signal (any of DCls schedules adjacent PDSCH); the first bit block set (Proposal 6 discloses HARQ-Ack feedback for PDSCH groups) comprises a first bit block and a third bit block (HARO-ACK transmission), the first bit block comprises information (bit(s)) indicating whether the first signal is correctly received (fig. 1, 2 or 5 - HARQ-ACK for PDSCH), a second bit block comprises information (bit(s)) indicating whether the second signal is correctly received (fig. 1, 2 or 5 - HARO-ACK for PDSCH), and the second bit block is used to generate the third bit block (can be assumed that the second is the same as the third block, since it is not mentioned differently); a sum of size of the first bit block and a first value is used together with the first signaling to determine the target time-frequency resource group (fig. 2 and page 2, last paragraph; the size of first bit block implicitly depends on HARO-Ack); the first value is a first parameter, or, the first value is size of the second bit block (the size of the entire HARQ-Ack indeed depends on the particular sizes of both HARO-Acks); the first signaling is used to indicate a first identifier (DCI denotes also K1 and PRI parameters, see fig. 1, 2 and 5), while the second signaling is used to indicate a second identifier DCI denotes also K1 and PRI parameters, see fig. 1, 2 and 5); whether the first identifier is the same as the second identifier is used to determine the first value (the first value is already determined as the size of the second bit block).
Regarding claim 4, Document D1 also teaches the first receiver, which receives first information (see fig. 1, 2 and 5: On the other hand, if at the time of transmitting the first DCI gNB has not yet received / decoded the PUCCH corresponding to the previous PUCCH transmission occasion, gNB may not indicate that the value of NFI is toggled compared to the previous PUCCH transmission occasion initially, but upon correctly decoding the PUCCH, gNB should toggle the NFI for that group so that the previous A/N payload are not transmitted again. In such cases, whether the NFI is toggled or not for a PDSCH group compared to the previous PUCCH transmission occasion should be determined by the latest DCI among the DCIs for a PUCCH transmission occasion); wherein the first information is used to determine the first parameter (see fig. 1, 2 and 5: On the other hand, if at the time of transmitting the first DCI gNB has not yet received / decoded the PUCCH corresponding to the previous PUCCH transmission occasion, gNB may not indicate that the value of NFI is toggled compared to the previous PUCCH transmission occasion initially, but upon correctly decoding the PUCCH, gNB should toggle the NFI for that group so that the previous A/N payload are not transmitted again. In such cases, whether the NFI is toggled or not for a PDSCH group compared to the previous PUCCH transmission occasion should be determined by the latest DCI among the DCIs for a PUCCH transmission occasion); or, comprising: the first receiver, which receives first information; wherein the size of the first bit block and the first information are jointly used to determine the first parameter (see fig. 1, 2 and 5: On the other hand, if at the time of transmitting the first DCI gNB has not yet received / decoded the PUCCH corresponding to the previous PUCCH transmission occasion, gNB may not indicate that the value of NFI is toggled compared to the previous PUCCH transmission occasion initially, but upon correctly decoding the PUCCH, gNB should toggle the NFI for that group so that the previous A/N payload are not transmitted again. In such cases, whether the NFI is toggled or not for a PDSCH group compared to the previous PUCCH transmission occasion should be determined by the latest DCI among the DCIs for a PUCCH transmission occasion).
Regarding claim 17, Document D1 also teaches receiving first information (see fig. 1, 2 and 5: On the other hand, if at the time of transmitting the first DCI gNB has not yet received / decoded the PUCCH corresponding to the previous PUCCH transmission occasion, gNB may not indicate that the value of NFI is toggled compared to the previous PUCCH transmission occasion initially, but upon correctly decoding the PUCCH, gNB should toggle the NFI for that group so that the previous A/N payload are not transmitted again. In such cases, whether the NFI is toggled or not for a PDSCH group compared to the previous PUCCH transmission occasion should be determined by the latest DCI among the DCIs for a PUCCH transmission occasion); wherein the first information is used to determine the first parameter (see fig. 1, 2 and 5: On the other hand, if at the time of transmitting the first DCI gNB has not yet received / decoded the PUCCH corresponding to the previous PUCCH transmission occasion, gNB may not indicate that the value of NFI is toggled compared to the previous PUCCH transmission occasion initially, but upon correctly decoding the PUCCH, gNB should toggle the NFI for that group so that the previous A/N payload are not transmitted again. In such cases, whether the NFI is toggled or not for a PDSCH group compared to the previous PUCCH transmission occasion should be determined by the latest DCI among the DCIs for a PUCCH transmission occasion); or, comprising: receiving first information; wherein the size of the first bit block and the first information are jointly used to determine the first parameter (see fig. 1, 2 and 5: On the other hand, if at the time of transmitting the first DCI gNB has not yet received / decoded the PUCCH corresponding to the previous PUCCH transmission occasion, gNB may not indicate that the value of NFI is toggled compared to the previous PUCCH transmission occasion initially, but upon correctly decoding the PUCCH, gNB should toggle the NFI for that group so that the previous A/N payload are not transmitted again. In such cases, whether the NFI is toggled or not for a PDSCH group compared to the previous PUCCH transmission occasion should be determined by the latest DCI among the DCIs for a PUCCH transmission occasion).
Regarding claim 5, Document D1 also teaches wherein the size of the first bit block is used to determine the first parameter; or, wherein the first parameter is a smaller value between a second parameter and the size of the second bit block, and the second parameter is configured by a higher-layer signaling or indicated by the first signaling or indicated by the second signaling; or, wherein the first parameter is a value in a first parameter set; the first parameter set is configured by a higher-layer signaling, and the first parameter set comprises multiple values; the first signaling or the second signaling indicates an index of the first parameter in the first parameter set (see fig. 1, 2 and 5: On the other hand, if at the time of transmitting the first DCI gNB has not yet received / decoded the PUCCH corresponding to the previous PUCCH transmission occasion, gNB may not indicate that the value of NFI is toggled compared to the previous PUCCH transmission occasion initially, but upon correctly decoding the PUCCH, gNB should toggle the NFI for that group so that the previous A/N payload are not transmitted again. In such cases, whether the NFI is toggled or not for a PDSCH group compared to the previous PUCCH transmission occasion should be determined by the latest DCI among the DCIs for a PUCCH transmission occasion).
Regarding claim 18, Document D1 also teaches wherein the size of the first bit block is used to determine the first parameter; or, wherein the first parameter is a smaller value between a second parameter and the size of the second bit block, and the second parameter is configured by a higher-layer signaling or indicated by the first signaling or indicated by the second signaling; or, wherein the first parameter is a value in a first parameter set; the first parameter set is configured by a higher-layer signaling, and the first parameter set comprises multiple values; the first signaling or the second signaling indicates an index of the first parameter in the first parameter set (see fig. 1, 2 and 5: On the other hand, if at the time of transmitting the first DCI gNB has not yet received / decoded the PUCCH corresponding to the previous PUCCH transmission occasion, gNB may not indicate that the value of NFI is toggled compared to the previous PUCCH transmission occasion initially, but upon correctly decoding the PUCCH, gNB should toggle the NFI for that group so that the previous A/N payload are not transmitted again. In such cases, whether the NFI is toggled or not for a PDSCH group compared to the previous PUCCH transmission occasion should be determined by the latest DCI among the DCIs for a PUCCH transmission occasion).
Regarding claim 11, Document D1 also teaches the second transmitter, which transmits first information (see fig. 1, 2 and 5: On the other hand, if at the time of transmitting the first DCI gNB has not yet received / decoded the PUCCH corresponding to the previous PUCCH transmission occasion, gNB may not indicate that the value of NFI is toggled compared to the previous PUCCH transmission occasion initially, but upon correctly decoding the PUCCH, gNB should toggle the NFI for that group so that the previous A/N payload are not transmitted again. In such cases, whether the NFI is toggled or not for a PDSCH group compared to the previous PUCCH transmission occasion should be determined by the latest DCI among the DCIs for a PUCCH transmission occasion); wherein the first information is used to determine the first parameter (see fig. 1, 2 and 5: On the other hand, if at the time of transmitting the first DCI gNB has not yet received / decoded the PUCCH corresponding to the previous PUCCH transmission occasion, gNB may not indicate that the value of NFI is toggled compared to the previous PUCCH transmission occasion initially, but upon correctly decoding the PUCCH, gNB should toggle the NFI for that group so that the previous A/N payload are not transmitted again. In such cases, whether the NFI is toggled or not for a PDSCH group compared to the previous PUCCH transmission occasion should be determined by the latest DCI among the DCIs for a PUCCH transmission occasion); or, comprising: the second transmitter. which transmits first information:
wherein the size of the first bit block and the first information are jointly used to determine the first parameter (see fig. 1, 2 and 5: On the other hand, if at the time of transmitting the first DCI gNB has not yet received / decoded the PUCCH corresponding to the previous PUCCH transmission occasion, gNB may not indicate that the value of NFI is toggled compared to the previous PUCCH transmission occasion initially, but upon correctly decoding the PUCCH, gNB should toggle the NFI for that group so that the previous A/N payload are not transmitted again. In such cases, whether the NFI is toggled or not for a PDSCH group compared to the previous PUCCH transmission occasion should be determined by the latest DCI among the DCIs for a PUCCH transmission occasion).
Regarding claim 12, Document D1 also teaches wherein the size of the first bit block is used to determine the first parameter:
or. wherein the first parameter is a smaller value between a second parameter and the size of the second bit block, and the second parameter is configured by a higher-layer signaling or indicated by the first signaling or indicated by the second signaling:
or. wherein the first parameter is a value in a first parameter set: the first parameter set is configured by a higher-layer signaling, and the first parameter set comprises multiple values; the first signaling or the second signaling indicates an index of the first parameter in the first parameter set (see fig. 1, 2 and 5: On the other hand, if at the time of transmitting the first DCI gNB has not yet received / decoded the PUCCH corresponding to the previous PUCCH transmission occasion, gNB may not indicate that the value of NFI is toggled compared to the previous PUCCH transmission occasion initially, but upon correctly decoding the PUCCH, gNB should toggle the NFI for that group so that the previous A/N payload are not transmitted again. In such cases, whether the NFI is toggled or not for a PDSCH group compared to the previous PUCCH transmission occasion should be determined by the latest DCI among the DCIs for a PUCCH transmission occasion).

Allowable Subject Matter
Claims 2-3, 6-7, 9-10, 13, 15-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2 and 9, the prior art of record does not mention wherein when the first identifier is the same as the second identifier, the first value is the size of the second bit block; when the first identifier is different from the second identifier, the first value is the first parameter, as specified in claims 2 and 9. Therefore, they are objected.
Regarding claim 15, the prior art of record does not mention wherein when the first identifier is the same as the second identifier, the first value is the size of the second bit block; when the first identifier is different from the second identifier, the first value is the first parameter, as specified in claim 15. Therefore, it is objected.
Regarding claims 3 and 10, the prior art of record does not mention
wherein when the first identifier is the same as the second identifier, the first signaling is a last signaling in a first signaling set, and the first bit block set is related to the first signaling set, the first signaling set comprising the first signaling and the second signaling, and each signaling in the first signaling set being used to indicate the first identifier; or, wherein when the first identifier is different from the second identifier, the first signaling is a last signaling in a third signaling set, and the second signaling is a last signaling in a second signaling set, the first bit block is related to the third signaling set, and the second bit block is related to the second signaling set, any signaling in the third signaling set not belonging to the second signaling set, each signaling in the third signaling set is used to indicate the first identifier, while each signaling in the second signaling set is used to indicate the second identifier, the third signaling set comprising a positive integer number of signaling(s), and the second signaling set comprising a positive integer number of signaling(s); or, wherein when the first identifier is different from the second identifier, the first identifier indicates high priority, and the second identifier indicates low priority, the first signaling and the size of the first bit block are used to determine a first time-frequency resource group, while the second signaling and the size of the first bit block are used to determine a second time-frequency resource group, the first time-frequency resource group overlapping with the second time-frequency resource group in time domain, as specified in claims 3 and 10. Therefore, they are objected.
Regarding claim 16, the prior art of record does not mention wherein when the first identifier is the same as the second identifier, the first signaling is a last signaling in a first signaling set, and the first bit block set is related to the first signaling set, the first signaling set comprising the first signaling and the second signaling, and each signaling in the first signaling set being used to indicate the first identifier; or, wherein when the first identifier is different from the second identifier, the first signaling is a last signaling in a third signaling set, and the second signaling is a last signaling in a second signaling set, the first bit block is related to the third signaling set, and the second bit block is related to the second signaling set, any signaling in the third signaling set not belonging to the second signaling set, each signaling in the third signaling set is used to indicate the first identifier, while each signaling in the second signaling set is used to indicate the second identifier, the third signaling set comprising a positive integer number of signaling(s), and the second signaling set comprising a positive integer number of signaling(s); or, wherein when the first identifier is different from the second identifier, the first identifier indicates high priority, and the second identifier indicates low priority, the first signaling and the size of the first bit block are used to determine a first time-frequency resource group, while the second signaling and the size of the first bit block are used to determine a second time-frequency resource group, the first time-frequency resource group overlapping with the second time-frequency resource group in time domain, as specified in claim 16. Therefore, it is objected.
Regarding claim 6, the prior art of record does not mention wherein the first signaling is used to indicate a Modulation and Coding Scheme (MCS) employed by the first signal in a first MCS set; the first MCS set comprises a positive integer number of MCS(s); the second signaling is used to indicate an MCS employed by the second signal in a second MCS set; the second signal employs a second MCS, and the second MCS set comprises a positive integer number of MCS(s); a target BLER of the first MCS set is smaller than a target BLER of the second MCS set, as specified in claim 6. Therefore, it is objected.
Regarding claim 19, the prior art of record does not mention wherein the first signaling is used to indicate a Modulation and Coding Scheme (MCS) employed by the first signal in a first MCS set; the first MCS set comprises a positive integer number of MCS(s); the second signaling is used to indicate an MCS employed by the second signal in a second MCS set; the second signal employs a second MCS, and the second MCS set comprises a positive integer number of MCS(s); a target BLER of the first MCS set is smaller than a target BLER of the second MCS set, as specified in claim 19. Therefore, it is objected.
Regarding claim 7, the prior art of record does not mention the first receiver, which receives second information; wherein the second information is used to indicate N time-frequency resource group sets, and any one of the N time-frequency resource group sets comprises a positive integer number of time-frequency resource group(s), N being a positive integer greater than 1; the target time-frequency resource group is a time-frequency resource group in a first time-frequency resource group set, the first time-frequency resource group set being one of the N time-frequency resource group sets; a sum of the size of the first bit block and the first value is used to determine the first time-frequency resource group set out of the N time-frequency resource group sets, and the first signaling is used to indicate the target time-frequency resource group from the first time-frequency resource group set, as specified in claim 7. Therefore, it is objected.
Regarding claim 20, the prior art of record does not mention receiving second information, wherein the second information is used to indicate N time-frequency resource group sets, and any one of the N time-frequency resource group sets comprises a positive integer number of time-frequency resource group(s), N being a positive integer greater than 1; the target time-frequency resource group is a time-frequency resource group in a first timc-frequency resource group set, the first time-frequency resource group set being one of the N time-frequency resource group sets: a sum of the size of the first bit block and the first value is used to detennine the first timc-frequency resource group set out of the N time-frequency resource group sets, and the first signaling is used to indicate the target time-frequency resource group from the first time-frequency resource group set, as specified in claim 19. Therefore, it is objected.
Regarding claim 13, the prior art of record does not mention the second transmitter, which transmits second information wherein the second information is used to indicate N time-frequency resource group sets, and any one of the N time-frequency resource group sets comprises a positive integer number of time-frequency resource group(s), N being a positive integer greater than 1; the target time-frequency resource group is a time-frequency resource group in a first time-frequency resource group set, the first time-frequency resource group set being one of the N time-frequency resource group sets; a sum of the size of the first bit block and the first value is used to determine the first time-frequency resource group set out of the N time-frequency resource group sets, and the first signaling is used to indicate the target time-frequency resource group from the first time-frequency resource group set, as specified in claim 13. Therefore, it is objected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643